[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]         MEMORANDUM OF DECISION RE MOTION FOR MODIFICATION #124
The court finds that the defendant has an earning capacity of $800.00 per week and the plaintiff $313.00 per week. The Child Support Guidelines indicates a child support presumptive amount of $122.00 per week plus 50% sharing of child care and un-reimbursed medical expenses. The following orders are entered:
1. The defendant is ordered to pay child support of $122.00 per week.
2. The parties are ordered to equally pay any un-reimbursed child care and medical expenses.
3. The defendant is ordered to pay alimony at the rate of $10.00 per week.
4. All payments are made pursuant to an immediate wage withholding order.
5. These orders do not affect any arrearages found by the Magistrate Court which are to continue as ordered.
6. The parties are ordered to exchange their complete IRS tax returns by April 15 of each year until there is no longer any obligation for child support.
CUTSUMPAS, J. CT Page 3695